               Case 3:20-cv-00292-FM Document 11 Filed 02/03/21 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                         EL PASO DIVISION

 BRANDON CALLIER,                                               §
                                                                §
      Plaintiff,                                                §
                                                                §                EP-20-CV-00292-FM
 v.                                                             §
                                                                §
 SKYHIGH FUNDING, LLC., A NEW                                   §
 YORK LIMITED LIABILITY                                         §
 COMPANY; AND ERIC VIGDOROV,                                    §
                                                                §
      Defendants.                                               §

                                               FINAL JUDGMENT

         Before the court is “Plaintiff’s Motion to Dismiss with Prejudice” (“Motion”)

[ECF No. 10], filed February 2, 2021 by Brandon Callier (“Plaintiff”). Therein, Plaintiff

requests the court “dismiss the case . . . with prejudice.1 Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), “the plaintiff may dismiss an action without a court order by filing . . .

a notice of dismissal before the opposing party serves either an answer or a motion for summary

judgment.” The record reflects no defendant has entered an appearance in this cause.

         Accordingly, the court enters its Final Judgment pursuant to Federal Rule of Civil

Procedure 58 as follows:

         1.         It is HEREBY ORDERED that the cause is DISMISSED WITH PREJUDICE.

         2.         It is FURTHER ORDERED all pending motions, if any, are DENIED AS
                    MOOT.




         1
             “Plaintiff’s Motion to Dismiss with Prejudice” (“Mot.”) 1, ECF No. 10, filed Feb. 2, 2021.

                                                            1
     Case 3:20-cv-00292-FM Document 11 Filed 02/03/21 Page 2 of 2




3.      It is FURTHER ORDERED the Clerk of the Court is INSTRUCTED to
        CLOSE the case.

SIGNED AND ENTERED this 3rd day of February 2021.




                          FRANK MONTALVO
                          UNITED STATES DISTRICT JUDGE




                                   2
